Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 1-4- and 6 (renumbered as claim 1-5)1:  The present invention is a diagnostic support apparatus. Independent claim 1 identifies the following unique and distinct limitation: “the processing circuitry is configured to extract a bone-removed image from the first medical image as the auxiliary information by performing bone removal processing on the first medical image.“  The prior art of record to Miao (US 20170024634) and Li et al al. (Thoracic Disease Identification and Localization with limited supervision, arXiv: 1711.06373v6 [cs.CV] 20 Jun 2018, IDS) disclose an input circuit configured to acquire a first medical image obtained by imaging an object and processing circuitry configured to generate a second medical image from the first medical image in such a manner that information included in the second medical image is reduced from information included in the first medical image, extract auxiliary information from the first medical image, input the second medical image and the auxiliary information into a trained model generated through machine learning, and cause the trained model to infer a disease information about the object, based on the second medical image and the auxiliary information, however fails to anticipate or render the above render the above limitations obvious singularly or in combination. 

                         Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
 July 1, 2022